Citation Nr: 0934725	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
anxiety disorder with features of posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at the RO at a Board 
videoconference hearing in June 2009.  Please note this 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The veteran's anxiety disorder with features of PTSD more 
nearly approximates a disability which is no more than 
moderately disabling resulting in occupational and social 
impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating higher 
than 50 percent for anxiety disorder with features of PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.125- 4.132, Diagnostic Code 9413 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
38 U.S.C. § 5103(a).  Compliance with the first Pelegrini II 
element requires notice of these five elements in initial 
ratings cases.  Dunlop v. Nicholson, 21 Vet. App. 112 (2006).

Prior to the initial adjudication of the Veteran's claim, a 
letter sent to the appellant in March 2006 fully satisfied 
the duty to notify provisions for entitlement to a service 
connection claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  A second March 2006 letter 
provided notice of the manner in which VA assigns initial 
ratings and effective dates.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
July 2006, November 2007 and September 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
mental disorder since he was last examined in September 2008.  
38 C.F.R. § 3.327(a).  Furthermore, the Board finds that the 
VA opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file.  The opinions consider all of 
the pertinent evidence of record including the statements of 
the appellant, and provide rationales for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue decided herein for which 
attempts to obtain the evidence have not been made.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.

Analysis


In February 2006, the Veteran submitted a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  In an August 2006 rating decision, the RO granted 
service connection for anxiety disorder with features of PTSD 
and assigned a 50 percent disability evaluation effective 
from February 28, 2006.  The Veteran has disagreed with the 
initial disability evaluation assigned.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

In deciding the veteran's claim, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the Court held that evidence to be considered 
in the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126.  

The veteran's anxiety disorder with features of PTSD has been 
rated as 50 percent disabling under the general rating 
formula for mental disorders.  Under these criteria, a 50 
percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9413.

The next higher rating of 70 percent is assigned where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The pertinent evidence of record consists of VA clinical 
records pertaining to treatment for mental health problems, 
reports of VA examinations and lay statements from the 
Veteran's spouse.  

At the time of a July 2006 VA examination, the Veteran 
reported he got along okay with people at work including co-
workers and supervisors.  He did not have much contact with 
customers.  He attended a weekly veteran's support group.  He 
denied having close friends and few acquaintances.  He did 
not socialize much at all.  He was married to his third wife 
for three years.  He had four younger sisters he might see 
once or twice per year.  The Veteran was oriented to person, 
place and time.  He was casually dressed and plainly groomed.  
Speech was normal for rate and volume.  Affect was in the 
decreased range and the Veteran had a negative and 
complaining style.  He was upset about work as it was no fun 
any more because everyone was complaining and negative.  The 
Veteran reported he felt more angry and frustrated rather 
than depressed.  He denied a clear history of manic or 
hypomanic symptoms.  He reported his energy level was lousy.  
He liked to go fishing, hunting and gardening.  He denied 
generalized feelings of anxiety.  He reported his 
concentration had never been good, even as a juvenile.  His 
memory was poor and he misplaced things.  He hated crowds and 
traffic.  He reported he thought about suicide between 1992 
and 1994 but never attempted it.  He denied any history of 
hallucinations, delusions or frankly paranoid ideation.  The 
Veteran reported he had unwanted memories from his 
experiences in Viet Nam once per week and he started having 
more intrusive memories since the Iraq war started.  He 
denied nightmares more than every few months.  He denied 
dissociative flashbacks.  He reported physiological reactions 
to reminders from Viet Nam once per week resulting in a fuzzy 
feeling.  He reported he would avoid doing certain things 
which reminded him of Viet Nam such as hunting with rifles.  
He avoided Vietnamese people.  He noticed a mild loss of 
interest in some of his activities.  He reported he felt 
detached and estranged from others most of the time, 
especially people at work as they were into drinking and he 
is not.  He reported a reduced range of emotion.  He denied a 
sense of a foreshortened future.  He had trouble with 
sleeping averaging three to four hours of sleep per night.  
He was not sure what woke him up.  He denied problems with 
irritability and anger directed towards others.  He reported 
feeling hypervigilant in public and felt nervous in crowds.  
He reported feeling mildly emotionally distressed but the 
symptoms did not keep him from functioning.  He reported he 
was never outgoing and never liked small talk.  He could not 
describe how his Viet Nam experiences affected his social 
life.  He could not cite any problems at work due to his 
symptoms.  

The examiner summarized by writing that the Veteran reports 
moderate re-experiencing symptoms, including unwanted 
memories, but not nightmares.  He also reports having strong 
emotional reactions and mild physiological reactions to 
reminders from Viet Nam however some of his reactions as 
described seem more related to the Veteran's political 
opinions about the current war in Iraq.  The Veteran reported 
a mild tendency to avoid talking and thinking about Viet Nam 
and he avoided some things such as hunting with a rifle.  He 
reported feeling emotionally detached and estranged from 
people and he had lost interest in at least a few of his 
activities.  He reported several activation symptoms 
including severe insomnia and moderate to severe 
concentration problems but the examiner found the connection 
to trauma-related issues was unclear.  The Veteran showed 
moderate hypervigilance but did not have problems with 
excessive irritability.  Psychological testing was not valid.  
The examiner found that the Veteran did not have full blown 
PTSD caused by military service but his anxiety symptoms were 
at least as likely as not due to service in Viet Nam.  The 
Axis I diagnosis was anxiety disorder with features of PTSD.  
A GAF of 74 was assigned.  

In July 2007, the Veteran informed a clinician that the 
Veteran's wife thought he was depressed because he had little 
ambition and was moody and irritable.  He retired in January 
2007 after being employed with the same company for 38 years.  
The Veteran reported that he seldom felt happy and often felt 
depressed and sad.  He admitted to irritability and 
occasional feelings of hopelessness.  He had some infrequent 
suicidal thoughts but no plan or intent.  He reported he 
would not harm himself because he loved his children and 
grandchildren.  He had difficultly with waking during the 
night and not being able to go back to sleep.  He was having 
nightmares but not on a daily basis and the nightmares had 
increased with the Iraq war.  He reported a poor energy level 
since retirement.  He reported poor concentration and that he 
easily forgot things.  He denied suicidal ideation.  He 
reported being anxious and having panic attacks in the past 
but he could not describe any symptoms he had during the 
panic attacks.  He admitted to hyperarousal and numbing but 
denied recent flashbacks.  He had a sense of a foreshortened 
future.  He occasionally gambled at a casino.  He denied 
psychotic symptoms but admitted to racing thoughts at times.  
Memory appeared to be intact.  He was married and reported 
the marriage was good.  He got along with his grown children.  
It was noted that the Veteran complained of poor memory but 
this was not evidenced at the time of the visit and he 
appeared to be a good historian.  Grooming was good.  Speech 
was normal in rhythm and volume.  Affect was appropriate and 
full ranged and anxious.  Thought processes were logical and 
goal oriented.  Thought content was normal.  The Axis I 
diagnosis was PTSD and alcohol abuse currently in remission.  
A GAF of 55 was assigned.  

A VA clinical record dated in August 2007 reveals the Veteran 
reported he was a little less grumpy and moody.  He felt a 
little depressed.  He had some chronic suicidal thoughts but 
no plan or attempts and no prior attempts.  He did not 
remember his dreams.  He felt anxious all the time.  He had 
his grandchildren over and kept busy with them.  Mental 
status examination revealed that the Veteran appeared 
anxious.  Speech was normal in rate and volume.  Affect was 
superficially full and his mood was dysthymic.  His thoughts 
were organized and goal-directed.  There was no evidence of a 
thought disorder.  He denied active suicidal or homicidal 
ideation.  He has some chronic thoughts but no plan and no 
intent to harm himself.  The author of the note found that 
the Veteran was not of immediate danger to self or others.  

A September 2007 VA clinical record reveals the Veteran 
reported he was less depressed.  He still had some suicidal 
ideation at times but this had decreased in frequency and 
intensity.  He did not have any plan or intent to harm 
himself.  He had problems with awakening in the middle of the 
night.  He had a good relationship with his wife.  Mental 
status examination revealed that the Veteran was 
appropriately groomed.  Speech was of normal rate and volume.  
Affect was full and mood was more dysthymic than depressed.  
Thoughts were organized and goal directed.  The author found 
that the Veteran was not an immediate danger to himself or to 
others.  

A November 2007 VA clinical record shows the Veteran reported 
he usually woke up once or twice per night.  He did not 
remember his dreams.  Energy levels were improved.  He had 
been pheasant hunting and had visited his grandchild. Mental 
status examination revealed that the Veteran was 
appropriately groomed.  Speech was of normal rate and volume.  
Affect was full and mood was euthymic.  Thoughts were 
organized and goal directed.  The Veteran denied any suicidal 
or homicidal ideation.  The author found that the Veteran was 
not an immediate danger to self or others.  

A VA PTSD examination was conducted in November 2007.  The 
Veteran complained of depression which had increased in the 
last few years.  He reported his energy level was low and he 
had a loss of pleasure in activities.  He reported problems 
with his memory and concentration.  He did not have any 
suicidal thoughts since Christmas.  He had some feelings of 
hopeless and helplessness.  He reported his relationship with 
his wife was okay and he got along pretty good with her 
children.  He had three children from his first marriage and 
had a good relationship with them.  They lived on the West 
Coast so they talked monthly on the phone and he saw them 
about twice per year.  He did not have any friends and did 
not do social things with others.  There was no history of 
suicide attempts nor was there a history of violence or 
assaultiveness.  The Veteran was clean and casually dressed.  
His speech was unremarkable.  Affect was flat and mood was 
good.  He could perform serial 7's but was unable to spell a 
word forward and back.  The Veteran was oriented to person, 
place and time.  Thought processes and thought content were 
unremarkable.  There were no delusions.  He complained of 
sleep problems.  The Veteran did not have 
obsessive/ritualistic behaviors.  He did not have panic 
attacks.  He had fleeting thoughts occasionally of suicide 
but nothing serious since the prior Christmas.  Impulse 
control was good and there were no episodes of violence.  The 
Veteran was able to maintain minimum personal hygiene.  
Remote, recent and immediate memory were found to be normal.  
He had nightmares about once per month and night sweats once 
every six weeks or so.  He felt anxious and nervous and when 
he had the thoughts he felt despair.    The Veteran was not 
employed.  The reason given for the unemployment was that his 
employer outsourced his position and he did not wish to 
relocate.  

The Axis I diagnosis was anxiety disorder not otherwise 
specified with PTSD features and depressed mood.  The GAF was 
60.  It was noted that the Veteran felt uncomfortable about 
getting a new job where he would need to learn new tasks and 
meet new people.  The examiner opined that the Veteran's 
concentration issues would interfere with learning and he 
would likely experience increased anxiety.  The Veteran did 
not want to work with the public because he thought he would 
be anxious all the time and would get easily frustrated. 
Parenthetically, the Board notes that the Veteran's prior job 
was working as a ticket agent for many years which indicates 
constant exposure to the public.  The examiner found that 
there was not total occupational and social impairment due to 
PTSD signs and symptoms.  The examiner found that the PTSD 
interfered with the Veteran's thinking in that the Veteran 
had poor focus and concentration.  He reported that the 
future was hopeless and he felt people were not very nice.  
The examiner found that the PTSD interfered with family 
relations in that the Veteran did not want to leave his house 
very often so he did not go places and do things with his 
wife as she would like him to.  He did not reach out to his 
children - they pretty much called him and he often avoided 
conversations with his wife's children.  PTSD interfered with 
the Veteran's work in that he was highly anxious with others.  
He had worked at a company for many years and did not 
interact with the public.  He worked with the same two men 
for many years.  The idea of learning a new job and working 
with new people made him highly anxious.  His concentration 
was poor and the more anxious he was the worse his 
concentration was.  As a result, he would likely have 
difficulty learning even relatively simple task.  

In a statement dated in January 2008, the Veteran's spouse 
wrote that the Veteran always had a problem with closeness.  
He had many friends but not one person who was his best 
friend that he was in contact with on a regular basis or that 
was his confidante.  Some days the Veteran was a great 
husband, father, and an especially fun grandfather and, at 
other times, he would move from bed to his chair in a world 
of his own, barely able to make it through the day.  He did 
not sleep much and when he did sleep, he would awake from 
dreams which he did not share.  Statements and TV shows could 
move the Veteran to sadness or anger.  The spouse reported 
that she had worked with the Veteran and knew that he had a 
problem with authority and with crowds for many years.  The 
last year or so on the job, the Veteran had trouble due to 
changes being implemented.  The Veteran had never been 
physically  violent towards his spouse.  She did find a 
loaded gun and, when confronted, the Veteran reported he did 
not know how the gun got where it was or how it was loaded.  
She reported that they had many visiting grandchildren and 
the Veteran had always been aware of their safety.  They 
still saw a small group of friends but their time with them 
had diminished.  He was close to his children.  

A VA clinical record dated in March 2008 reveals the Veteran 
reported he was still unable to watch the news or read the 
paper due to the Iraq war.  He reported some suicidal 
thoughts but denied any currently and he did not have a plan.  
He had some infrequent nightmares.  He had a difficult time 
trusting anyone and he did not really go anywhere.  He 
isolated himself other than his groups at the Vet Center.  
Energy levels were poor.  Mental status examination revealed 
that the Veteran was appropriately groomed with speech which 
was of normal rate and volume.  Affect was blunted and 
constricted.  Mood was dysthymic.  Thoughts were organized 
and goal directed.  He denied homicidal or suicidal ideation.  
The author found that the Veteran was not an immediate danger 
to self or others.  

A June 2008 VA clinical record indicates the Veteran reported 
his mood was basically good.  He did have days where he 
became irritable, especially with the weather.  He denied 
suicidal or homicidal ideation.  He had some problems with 
sleep.  The Veteran's speech was normal in volume and rate.  
Affect was basically flat but the Veteran did smile once in a 
while.  Mood was dysthymic with a little bit of irritability.  
Thoughts were organized and goal directed.  The author found 
that the Veteran was not a danger to himself or others.  

The most recent VA examination was conducted in September 
2008.  The Veteran reported that his mood was more anxious 
and he started having more dreams at least two to three times 
per week regarding a "torture" that he went through.  The 
dreams began approximately three or four months prior and the 
Veteran thinks they had been triggered by news stories.  He 
had moments where he became more fidgety, but denied that he 
necessarily felt anxious or nervous.  Other symptoms of PTSD 
would come and go.  The Veteran still continued to have 
intrusive memories.  Symptoms were mostly activated when he 
saw stories about the current war on TV.  Reactions may last 
a couple of hours to a couple of days.  His mood was crabby 
but the Veteran reported this might be due to the weather.  
Energy was up and down.  He did have hope for the future.  He 
denied suicidal ideation but noted in the past he had had 
occasional suicidal ideation.  The last time he had those 
thoughts was one month prior.  He denied significant 
anhedonia.  He reported his concentration was poor as he did 
not feel he cared about things enough to concentrate on.  
Sleep had been okay.  

Mental status examination revealed that the Veteran was clean 
and appropriately dressed.  Speech was spontaneous.  Affect 
was appropriate and mood was good.  The Veteran was able to 
perform serial 7's and was able to spell a word forward and 
backward.  He was oriented to person, place and time.  
Thought processes were unremarkable.  Thought content was 
noted to include suicidal ideation.  There were no 
hallucinations.  There was no obsessive/ritualistic behavior.  
The Veteran did not have panic attacks.  He did not have 
homicidal thoughts.  He had very passive thoughts of suicide 
that were occasional.  There was nothing persistent and no 
intent.  Impulse control was good without episodes of 
violence.  The Veteran was able to maintain minimum personal 
hygiene.  The Veteran reported that he did not like to go 
shopping because of crowds but denied problems with this 
activity or any other activities of daily living.  Remote, 
recent and immediate memory were normal.  The Veteran 
reported that he did not remember much but stated he believed 
this was due to him not concentrating adequately on things 
around him.  It was noted that the Veteran took early 
retirement in January 2007 due to a heart condition and also 
due to the fact that he would have had to transfer and he did 
not want to.  The Axis I diagnosis was anxiety disorder not 
otherwise specified with mild features of PTSD and secondary 
depression.  The GAF of 65 was assigned.  

The examiner found that the Veteran did continue to voice 
symptoms associated with mild anxiety and depression that 
constitutes a continued diagnosis of anxiety disorder not 
otherwise specified.  The symptoms appeared to be rather 
consistent with the Veteran's prior evaluation conducted one 
year ago.  The examiner opined that the Veteran certainly was 
not unemployable from a psychological standpoint as the 
Veteran described being employed for 38 years in gainful and 
steady employment.  The Veteran reported he took an early 
retirement due to cardiovascular issues, not mental health 
problems.  The examiner opined that, while the Veteran's 
mental health symptoms did interfere with his functioning in 
a mild/moderate degree, they did not make him unemployable.  
The examiner specifically found that there was no evidence of 
total occupational and social impairment due to mental 
disorder signs and symptoms.  The examiner found that there 
was some reduced reliability and productivity due to the 
mental disorder symptoms.  The examiner found that, due to 
anxiety, the Veteran became more nervous and experienced 
physiological reactivity that interferes somewhat with his 
ability to function at times.  Also, due to anxiety and 
irritability, the Veteran had difficulty getting along with 
others.  The Veteran tended to isolate and prefers to be by 
himself and therefore has a hard time working with or being 
around a group of people.  He had a difficult time with 
irritability and trouble accepting supervision or a chain of 
command decision.  

In an April 2009 statement, the Veteran's spouse wrote that 
the Veteran was a loving spouse and father.  He was also a 
fun, hands-on grandfather to his 14 grandchildren.  He loved 
the outdoors, fishing, gardening, and serving at his church.  
The Veteran's symptoms greatly increased with the Iraq war.  
At times, the Veteran became sorrowful or angry without any 
apparent reason.  They attended functions which include only 
family or long time friends.  Crowds and restaurants made the 
Veteran nervous.  When consumed by depression, he would spend 
the whole day in a chair.  

The Board finds that a rating in excess of 50 percent is not 
warranted for the service-connected mental disorder.  The 
evidence of record demonstrates that the service-connected 
disability more nearly approximates a 50 percent evaluation 
under the rating criteria during the entire appeal period.  
The pertinent evidence which is set out above demonstrates 
that, of all the symptomatology noted for evaluations in 
excess of 50 percent under the General Rating Formula for 
Mental Disorders, the Veteran only meets one of the 
enumerated symptoms.  The records document that the Veteran 
has intermittent suicidal ideation.  The Board notes, 
however, that there is no indication that the intermittent 
suicidal ideation is productive of interference with the 
Veteran's social or occupational functioning.  There is no 
evidence of record documenting that the Veteran's social or 
occupational functioning is impacted in any way by his 
suicidal ideation.  The Veteran has consistently indicated 
that, when he reports the presence of suicidal ideation, he 
has never had a plan to carry this out.  The Board notes the 
Veteran's spouse has indicated that her life is affected by 
the Veteran's suicidal ideation in that she constantly fears 
for the Veteran and does not like to leave him alone.  This 
fact pattern does not warrant an increased rating.  It is the 
Veteran's functioning that is the basis for the rating 
assigned.  It is not appropriate to take into account what 
impact the Veteran's functioning has on his spouse.  

There is some evidence of record indicating that the service-
connected mental disorder is productive of some industrial 
incapacity.  The examiner who conducted the November 2007 VA 
examination noted the Veteran felt uncomfortable about 
getting a new job and that his concentration issues would 
interfere with learning resulting in increased anxiety.  The 
examiner wrote that the Veteran would likely have difficulty 
learning even relatively simple tasks.  The other evidence of 
record, however, does not support this level of impairment.  
None of the VA clinical records indicates that the service-
connected mental disorder is productive of any industrial 
incapacity.  At the time of the July 2006 VA examination, the 
Veteran was unable to provide any examples of how his PTSD 
symptoms affected him at work.  The examiner who conducted 
the most recent VA examination in September 2008 found that 
the Veteran was not unemployable from a psychological 
standpoint.  It was noted that the Veteran had difficulty 
getting along with others and therefore he would have a hard 
time working with or being around a group of people.  
However, the examiner also opined at the time of the 
September 2008 VA examination that the service-connected 
mental disorder was manifested by some reduced reliability 
and productivity due to the mental disorder symptoms.  This 
language mirrors that of a 50% evaluation under the General 
Rating Formula for Mental Disorders.  The Board notes that 
the Veteran retired during the appeal period.  The 
preponderance of the evidence demonstrates that the 
retirement was not due to the service-connected mental 
disorder.  In an August 2007 statement, the Veteran alleged 
that he took an early retirement because the pressures were 
getting too much for him and he could no longer be around 
people because of his loneliness and depression.  The 
Veteran's spouse wrote in the January 2008 statement that the 
Veteran had a problem with authority for years.  She also 
wrote that the last year on the job, the Veteran had trouble 
due to changes being implemented.  These statements are 
cumulatively outweighed by other statements from the Veteran 
and his spouse which did not reference mental problems as 
being the cause of his retirement.  At the time of the July 
2006 VA examination, the Veteran reported that he got along 
okay with people at work.  In July 2007, it was noted that 
the Veteran had retired in January 2007 after being employed 
by the same company for 38 years.  Mental problems were not 
referenced.  At the time of the November 2007 VA examination,  
it was noted that the Veteran was not employed.  The reason 
given for the unemployment was that his employer outsourced 
his position and he did not wish to relocate. At the time of 
the September 2008 VA examination, the Veteran reported that 
he took early retirement in January 2007 due to a heart 
condition and also due to the fact that he would have to 
transfer to another location and he did not want to.  He did 
not mention problems with his thinking as cause for his 
retiring.  The examiner who conducted the most recent VA 
examination determined that the Veteran was not unemployable 
due to his mental disorder.  The Board finds that the 
preponderance of the evidence demonstrates that the service-
connected mental disorder is productive of some industrial 
incapacity but this more nearly approximates, at most, the 50 
percent rating criteria.  

While there is some evidence that the Veteran has social 
incapacity, the Board finds that this does not rise to a 
level of an inability to establish and maintain effective 
relationships.  The Veteran has remained married to his 
spouse during the entire appeal period.  Furthermore, the 
evidence demonstrates that the Veteran maintains 
relationships with his siblings, his children and his 
grandchildren.  At the time of the July 2006 VA examination, 
the Veteran denied having close friends and few 
acquaintances.  He did see his four younger sisters once or 
twice per year.  In July 2007, the Veteran reported that his 
marriage was good and he got along with his grown children.  
In August 2007, it was noted that the Veteran had his 
grandchildren over.  In September 2007, the Veteran reported 
he had a good relationship with his wife.  At the time of the 
November 2007 VA examination, the Veteran reported his 
relationship with his wife was okay and he got along pretty 
good with her children.  He also reported he had three 
children from his first marriage and had a good relationship 
with them.  They lived on the West Coast so he spoke with 
them monthly and saw them about twice per year.  He did deny 
he had any friends.  It was also noted that the Veteran did 
not reach out to his children, making the children call him.  
In January 2008, the Veteran's spouse wrote the Veteran had 
many friends but not one person who was his best friend.  She 
also wrote that they had many visiting grandchildren.  In 
March 2008, the Veteran reported that he isolated himself 
other than attending his group at the Vet Center.  At the 
time of the September 2008 VA examination, the examiner 
opined that the Veteran would have difficulty getting along 
with others.  In the April 2009 statement, the Veteran's 
spouse reported that the Veteran was a loving spouse and 
father and a hands-on grandfather.  He served in his church.  
She also reported that they attended functions only with 
family or long time friends.  The Board finds the above 
evidence demonstrates, at a minimum, that the Veteran is able 
to maintain an effective relationship with his spouse.  
Furthermore, the preponderance of the evidence demonstrates 
that he is also able to maintain relationships with his 
siblings, children and grandchildren.  The Board finds that 
the Veteran is able to establish and maintain effective 
relationships.  Social impairment due to the service-
connected mental disorder more nearly approximates the 50 
percent rating criteria.  

With regard to the remaining criteria for assignment of a 70 
percent evaluation, the evidence set out above demonstrates 
there are no problems with obsessional rituals, speech 
problems, impaired impulse control, spatial disorientations, 
or neglect of personal appearance and hygiene.  There is some 
evidence that the Veteran reported problems with panic 
attacks in the past but none were noted during the appeal 
period.  The evidence of record documents that the Veteran 
reports being depressed but this is not continuous depression 
and there is no evidence indicating that the depression was 
productive of an inability to function independently, 
appropriately and effectively.  

The Veteran does not meet any of the criteria for assignment 
of a 100 percent evaluation.  None of the medical evidence 
indicates the veteran experienced total occupational and 
social impairment.  As noted above, the veteran has been 
retired  but not due to his mental disorder and he has 
consistently been able to maintain relationships with his 
wife, children and grandchildren.  Furthermore, none of the 
examination reports or clinical records includes any findings 
of any symptoms of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; evidence of persistent danger 
of the veteran hurting himself or others; any inability to 
perform activities of daily living; disorientation to time or 
place; memory loss of names of close relatives, own 
occupation or own name.  The examiner who conducted the most 
recent VA examination specifically opined that the PTSD was 
not productive of total occupational and social impairment.  

The Board's determination that the symptomatology associated 
with the service-connected mental disorder more nearly 
approximates a 50 percent evaluation under the General Rating 
Formula for Mental Disorders is supported by the GAF scores 
assigned.  

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 61 to 70 indicates the examinee has 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

GAF scores of 74 (July 2006), 55 (July 2007), 60 (November 
2007) and 65 (September 2008) all indicate that the 
symptomatology associated with the service-connected mental 
disorder is productive of, at best, moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  This more nearly approximates a 50 percent 
evaluation.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified competent evidence of symptomatology 
associated with the veteran's service-connected mental 
disorder which would enable it to conclude that the criteria 
for a higher rating have been approximated.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms reported by the Veteran to be associated with 
his service-connected mental disorder consist of problems 
with concentration, irritability, sleep disturbance, social 
isolation, suicidal ideation, feeling anxious, nightmares and 
intrusive memories.  This symptomatology is encompassed in 
the General Rating Formula for Mental Disorders.  The Board 
finds that even if the available schedular evaluation for the 
mental disorder is inadequate (which it manifestly is not), 
the Veteran does not exhibit other related factors such as 
those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for mental problems.  In fact, there is no 
evidence at all indicating the Veteran was hospitalized for 
treatment of mental disorders during the appeal period.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the service-connected 
disability.  The Veteran retired from employment during the 
appeal period.  However, as set out above, the retirement did 
not have anything to do with the service-connected mental 
disorder.  The Veteran reported he took an early retirement 
due to cardiovascular problems and also due to the fact that 
the job was being moved and the Veteran did not want to move.  
The Board finds there is no evidence in the medical records 
of an exceptional or unusual clinical picture.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 50 percent for his PTSD 
at any time during the appeal period.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3;  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied. 


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


